          CASE 0:21-cv-00096-PJS-TNL Doc. 5 Filed 03/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Deonte Bell,                                                 Civil No. 21-cv-0096 (PJS/TNL)

                       Petitioner,

 v.                                                                 ORDER

 Bryan Birkholz, Warden, FPC Duluth,

                       Respondent.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated February 23, 2021 (ECF No. 4), along with all the files and records, and no

objections to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1. The petition for a writ of habeas corpus of petitioner Deonte Bell (ECF No. 1) is

           DENIED.

       2. This matter is DISMISSED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: March 16, 2021
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
